Citation Nr: 0532573	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  05-15 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a bipolar disorder and, if 
so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from September 1983 to June 
1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

Additional medical evidence was received by the Board in 
October 2005 along with a waiver of RO review of that 
evidence.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 2001, 
the RO denied entitlement to service connection for a bipolar 
disorder.

2.  The evidence received since the September 2001 RO 
decision is not cumulative or redundant, and raises a 
reasonable possibility of substantiating the claim for 
service connection for a bipolar disorder.

4.  Competent clinical evidence of record establishes that 
the veteran has a bipolar disorder that is related to 
service.


CONCLUSIONS OF LAW

1.  The unappealed September 2001 decision which denied 
entitlement to service connection for a bipolar disorder is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for a bipolar disorder 
has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).

3.  A bipolar disorder was incurred as a result of active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In light of the 
favorable determination contained herein, further development 
with regard to VA's duties to notify and assist would serve 
no useful purpose.  A remand is inappropriate where there is 
no possibility of any benefit flowing to the veteran.  Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).

Applicable Law

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2005).  As such, they may not be again considered in 
the absence of new and material evidence.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156 which 
define new and material evidence were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  As the veteran's request to reopen was received 
after August 29, 2001, the revised provisions of 38 C.F.R. § 
3.156, as outlined above, are for application in this case.

Materiality

The veteran's claim of entitlement to service connection for 
a bipolar disorder was denied by a September 2001 rating 
action.  The veteran did not submit a notice of disagreement 
and the September 2001 rating decision is final.  38 U.S.C.A. 
§ 7105.

In July 2003 the veteran requested that his claim for service 
connection for a bipolar disorder be reopened.   

In a March 2005 statement of the case, the RO reopened the 
veteran's claim for service connection for a bipolar disorder 
and denied the claim on a de novo basis.  While the RO has 
adjudicated the issue on a de novo basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is under a legal duty in such a case to determine 
if there was new and material evidence submitted, regardless 
of the RO's action.  See Jackson v. Principi, 265 F. 3d. 1366 
(Fed. Cir. 2001).  Accordingly, the Board will initially 
adjudicate whether new and material evidence has been 
submitted to reopen the veteran's claim for entitlement to 
service connection for a bipolar disorder.  Insofar as the 
veteran's claim has been reopened, the veteran is not 
prejudiced by the Board's discussion of materiality.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The evidence of record at the time of the September 2001 
final RO decision included the veteran's service medical 
records, private counseling records, a September 2000 
statement from a private psychologist, and a March 2001 
opinion from a private psychiatrist. 

The September 2001 rating action denied the veteran's claim 
for service connection for a bipolar disorder because the 
service medical records did not show that the veteran had a 
bipolar disorder during service, and because the private 
medical opinions supporting the veteran's claim were based on 
the history as provided by the veteran.

Evidence received subsequent to the September 2001 
determination includes a September 2005 private psychologist 
opinion.  The private psychologist noted that he had reviewed 
the veteran's medical history, including the veteran's 
service medical records and service personnel records.  The 
psychologist opined that the veteran developed his current 
bipolar disorder in service and provided a comprehensive 
rational as to why the bipolar disorder was incurred in 
service.  The evidence of record prior to September 2001 did 
not include a favorable medical opinion based on more than a 
medical history as supplied by the veteran.  Since the newly 
submitted medical evidence does indicate that the veteran has 
a bipolar disorder as a result of service, and since the 
opinion is based on a review of the veteran's service medical 
records and service personnel records, it is not cumulative 
or redundant of evidence previously considered.  This 
evidence is both new and material to the veteran's claim.  
Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for a bipolar disorder.

De Novo Review

At a hearing before the undersigned Acting Veterans Law Judge 
the veteran testified that he did not have a psychiatric 
disorder on entry to service.  He asserted that the Article 
15's that he received in the latter part of his military 
service were the first manifestations of his bipolar 
disorder.

The service medical records reveal no diagnosis or treatment 
of a psychiatric disorder.

In May 2000, an Air Force Discharge Review Board upgraded the 
veteran's discharge to honorable.  The Discharge Review Board 
concluded that the veteran had a preservice psychiatric 
disability which was reflected in his in-service misconduct.

In letters dated in September 2000, July 2003, and May 2004, 
the veteran's private psychologist stated that the veteran 
first developed a depressive disorder during service.  The 
psychologist noted that while the veteran was treated for 
attention-deficit disorder with hyperactivity prior to 
service, the veteran did not have depressive symptoms prior 
to service. 

In a March 2001 statement, a private psychiatrist noted that 
he was treating the veteran for a bipolar affective disorder.  
It was the psychiatrist's opinion that the onset of the 
veteran's illness was in service.

On VA examination in February 2005, the VA examiner diagnosed 
the veteran as having a bipolar affective disorder.  The 
examiner also noted a history of attention-deficit 
hyperactivity disorder.  The VA examiner thought that the 
veteran's problems during service reflected the veteran's 
childhood problems of attention deficit hyperactivity 
disorder, as well as alcohol abuse.  However, the VA examiner 
further stated that he was unable to determine with any 
degree of certainty whether the veteran's problems while in 
the military included symptoms of his current mental illness.

In a September 2005 statement, the veteran's psychologist 
noted that he had reviewed all of the service medical 
records, service personnel records, and post-service medical 
records in the veteran's claims file.  He noted that it was 
more than a year into the veteran's service before the 
veteran began reporting late for work, and that from then on 
the veteran showed up late with increasing frequency.  The 
psychologist further noted that the veteran's correspondence 
course test scores showed a progressive reduction over time.  
It was the psychologist's conclusion that the veteran did not 
experience any impairment associated with a mood disorder 
until actually on active duty in the Air Force.  He noted 
that a Discharge Review Board had concluded that the 
veteran's disorder had pre-existed service.  The psychologist 
believed that this conclusion was in error.  The psychologist 
believed that the treatment that the veteran received, and 
the symptoms that he experienced before his service, were not 
part of a mood disorder.  It was his conclusion that the 
stress of the veteran's service in the Air Force, and 
associated events, resulted in the emergence of a mood 
disorder.

While the Discharge Review Board opined that the veteran's 
current mental illness was unrelated to service, this opinion 
was made without a review of the later private psychologist 
and psychiatrist opinions.  The Board further notes that the 
February 2005 VA examiner was unable to determine whether or 
not the veteran's problems while in the military were 
symptoms of his current mental illness.  Furthermore, both a 
private psychiatrist and a private psychologist have related 
the veteran's current mental illness to service.  In 
addition, the psychologist's September 2005 opinion that the 
veteran's bipolar disorder first developed during service was 
made after an extensive review of the veteran's medical 
history, and the psychologist provided a reasonable basis for 
his conclusion.  Accordingly, the Board finds that the 
preponderance of the evidence supports the veteran's claim 
and that service connection for a bipolar disorder is 
warranted.  


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a bipolar disorder is 
reopened.

Entitlement to service connection for a bipolar disorder is 
granted.


____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


